ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
CACI International, Inc.                        )     ASBCA Nos. 59799, 59800
                                               )
Under Contract No. N00140-06-C-0040 et al. )

APPEARANCE FOR THE APPELLANT:                         J. William Koegel, Jr., Esq.
                                                        Executive Vice President, General
                                                         Counsel & Corporate Secretary

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Joseph D. Keller, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 February 2016



                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59799, 59800, Appeals of CACI
International, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals